 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GILL VIKRAM,                                            No. 1:18-cv-01733-SKO (HC)
12                           Petitioner,                         ORDER GRANTING RESPONDENT
                                                                 SIXTY DAYS TO EFFECT REMOVAL OF
13             v.                                                PETITIONER
14       DAVID W. JENNINGS, Field Office                         ORDER DIRECTING RESPONDENT TO
         Director, San Francisco Field Office,                   FILE SUPPLEMENTAL RESPONSE BY
15       United States Immigration and Customs                   JUNE 25, 2019
         Enforcement, et al.,
16
                             Respondents.
17

18
              Petitioner Gill Vikram is currently in the custody of the Bureau of Immigration and
19
     Customs Enforcement (“ICE”) proceeding pro se with a petition for writ of habeas corpus
20
     pursuant to 28 U.S.C. § 2241.1 Petitioner is challenging his continued detention pending
21
     removal.
22
                                                     BACKGROUND
23
              Petitioner is a native of India. (Doc. 1 at 3.) He is currently being detained at the Mesa
24
     Verde Detention Center in Bakersfield, California. (Doc. 1 at 1.) On May 17, 2018, an
25
     immigration judge ordered him removed to India. (Doc. 12-1 at 3.) He has been detained
26
27
     1
       Pursuant to 28 U.S.C. § 636(c)(1), both parties have consented to the jurisdiction of a United States Magistrate
28   Judge to conduct all further proceedings in this case, including entry of final judgment.
                                                                 1
 1   continuously by ICE since that date.

 2          On or about May 21, 2018, in order to effect removal, ICE forwarded a travel document

 3   request to the Indian Consulate under Petitioner’s aliases of Vikram Gill, Vikram Gill Billa, and

 4   Vikram Gill Singh. (Doc. 12-1 at 3-4.) On or about June 28, 2018, the Indian Consulate advised

 5   ICE that they could not verify the information provided in the travel document request and

 6   forwarded the packet to authorities in India for verification. (Doc. 12-1 at 3-4.) The

 7   identity/nationality verification has been pending in India since then. (Doc. 12-1 at 4.)

 8          On January 23, 2019, a fingerprint comparison was conducted which confirmed that

 9   Sukhwinder Singh, aka Sukvinder Singh and Sukh Vinder Singh, and Vikram Gill, aka Vikram

10   Gill Billa, and Vikram Billa Saini are the same person. (Doc. 12-1 at 4.)

11          In general, the government of India routinely and promptly issues travel documents once

12   identifying information in the travel document request is verified. (Doc. 12-1 at 4.) In this case,

13   the process has proven difficult and time-consuming due to the number of aliases used by

14   Petitioner. (Doc. 16-1 at 1.) ICE officers have met with the Indian Consulate to discuss

15   Petitioner’s case most recently on February 28, 2019, March 28, 2019, and April 18, 2019. (Doc.

16   16-1 at 1.) Indian authorities have represented that the process is still ongoing pending

17   investigation by authorities in India. (Doc. 16-1.) Indian immigration authorities have given no

18   indication that the travel document request will be unsuccessful. (Doc. 16-1 at 1.)

19          On February 25, 2019, Respondent filed a response to the petition. (Doc. 12.) On March

20   28, 2019, the Court ordered Respondent to file a supplemental response on or before April 25,
21   2019. (Doc. 15.) On April 25, 2019, Respondent filed a supplemental response. (Doc. 16.)

22   Petitioner filed a reply to the supplemental response on May 10, 2019. (Doc. 17.)

23                                              DISCUSSION

24          In Zadvydas v. Davis, 533 U.S. 678 (2001), the U.S. Supreme Court held that the

25   Immigration and Nationality Act’s (INA) post-removal-period detention statute does not permit

26   indefinite detention but “implicitly limits an alien’s detention to a period reasonably necessary to
27   bring about that alien’s removal from the United States.” Id at 689. When faced with making

28   such a determination, the Court must consider “the basic purpose of the statute, namely assuring
                                                        2
 1   the alien’s presence at the moment of removal.” Id. at 699. In addition, the Court must take

 2   appropriate account of the Executive Branch’s “greater immigration related expertise,” the

 3   Bureau’s “administrative needs and concerns,” and the “Nation’s need to speak with one voice on

 4   immigration.” Id. at 700. The Supreme Court attempted to limit those occasions when the federal

 5   court would need to make such “difficult judgments” by setting a “presumptively reasonable

 6   period of detention” of six months. Id. at 701. The burden is on the alien to show that there is no

 7   reasonable likelihood of repatriation. Id. ("This 6-month presumption, of course, does not mean

 8   that every alien not removed must be released after six months. To the contrary, an alien may be

 9   held in confinement until it has been determined that there is no significant likelihood of removal

10   in the reasonably foreseeable future."). After six months and once an alien makes a showing that

11   there is no “significant likelihood of removal in the reasonably foreseeable future, the

12   Government must respond with evidence sufficient to rebut that showing.” Id.

13          In this case, Petitioner has remained in post-removal order detention since May 17, 2018.

14   Petitioner’s current detention is double the initial six month “presumptively reasonable period of

15   detention.” Id. Nevertheless, Petitioner has not provided “good reason to believe that there is no

16   significant likelihood of removal in the reasonably foreseeable future.” Id. As noted by

17   Respondent, with respect to Indian nationals, efforts at repatriation are generally successful. In

18   this case, the process has been complicated due to the number of aliases used by the petitioner.

19   Indian immigration authorities have stated that efforts at verifying Petitioner’s identity are

20   ongoing, and there is no indication that the efforts will not prove successful. Nevertheless, the
21   length of Petitioner’s detention has grown substantially longer than the six month presumptively

22   reasonable period of detention. Given the nature of this particular case, the Court will grant

23   Respondent’s request for an additional sixty days to obtain travel documents and effect removal.

24   However, if no significant progress has been made in that time, and Indian authorities continue to

25   maintain that efforts are merely “ongoing,” Petitioner would have a strong argument that there is

26   no significant likelihood of removal in the reasonably foreseeable.
27                                                 ORDER

28          Accordingly, Respondent is DIRECTED to file a supplemental response setting forth
                                                        3
 1   additional information related to the attempt to obtain a travel document on or before June 25,

 2   2019. Petitioner may file a supplemental response within fourteen days of receipt of Respondent’s

 3   supplemental response.

 4
     IT IS SO ORDERED.
 5

 6   Dated:    May 15, 2019                                      /s/   Sheila K. Oberto                .
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
